               Case 4:19-cv-02572-JSW Document 32 Filed 08/16/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA




      California Reinvestment Coal., et al.,
                                                            Case No. C 19-2572-JSW
                       Plaintiff(s)
    v.                                                      ADR CERTIFICATION BY PARTIES
                                                            AND COUNSEL
         Kathleen L. Kraninger, et al.,

                       Defendant(s)


   Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has: 
            (1) Read the handbook entitled “Dispute Resolution Procedures in the Northern District of
                California” (available at cand.uscourts.gov/adr).
            (2) Discussed the available dispute resolution options provided by the Court and private
                entities; and
            (3) Considered whether this case might benefit from any of the available dispute resolution
                options.

   Date:                                          Signed: /s/ Deborah L. Field
                                                                                   Party
   Date:      8/8/19                              Signed: /s/ Jeffrey B. Dubner
                                                                             Attorney




Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
   Form ADR-Cert rev. -2016
